PER CURIAM.
Affirmed. The record in this case permits an informed judgment by this court that the in-court identification by the victim had a source wholly independent of the police station lineup confrontation. This is the only point raised on appeal and the judgment is therefore affirmed on the authority of United States v. Wade, 1967, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149; Stovall v. Denno, 1967, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199, and Anderson v. State, Fla.App.1968, 215 So.2d 618.
CROSS, C. J., and McCAIN and OWEN, JJ., concur.